165 Ga. App. 162 (1983)
300 S.E.2d 191
GOODE et al.
v.
O'NEAL, BANKS & ASSOCIATES, INC. et al.
65000.
Court of Appeals of Georgia.
Decided January 18, 1983.
Bruce M. Hofstadter, for appellants.
Thomas C. Kendrick-Holmes, for appellees.
SHULMAN, Chief Judge.
This action appeared on the trial calendar for the January 1982 term of the Superior Court of Bibb County. Although the calendar clerk swore by affidavit that she mailed notice of the calendar to counsel for appellee, appellee did not appear due to an alleged failure to receive notice of the calendar. Default judgment was rendered in favor of appellant on January 20, 1982. On February 8, 1982, appellee filed a motion to set aside the judgment based on the alleged lack of notice. This motion was granted on lack of notice grounds on June 17, 1982. Appellant excepts to the trial court's order setting aside the January 20 judgment.
"The trial court has the inherent power to amend or set aside a judgment for any `meritorious reason,' provided the motion to set aside is filed during the term in which the judgment was rendered. See Holcomb v. Trax, Inc., 138 Ga. App. 105 (225 SE2d 468)." Deans v. Kingston Dev. Corp., 159 Ga. App. 721, 722 (285 SE2d 37). The order granting the motion recites that the judgment and motion to set aside were both filed within the January term of court. Although appellants state that the January term had expired prior to February 8, they cite no authority, and the record contains nothing, in support of their position. Accordingly, it was within the sound discretion of the trial court to set aside the judgment in this case, and we find no abuse of that discretion. Spyropoulos v. John Linard Estate, 243 Ga. 518 (255 SE2d 40).
Judgment affirmed. Quillian, P. J., and Carley, J., concur.